 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE
 6    RONALD SATISH EMRIT,
 7                  Plaintiff,
                                                               Case No. C19-25RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    DONALD J. TRUMP, et al.,
10                  Defendants.
11

12
            On January 9, 2019, the Clerk of Court issued a deficiency notice in the above-captioned
13
     matter. The Notice was mailed to plaintiff, but was returned unopened on January 25, 2019, as
14
     plaintiff apparently no longer resides at the address on file with the Court.
15
            The Clerk of Court is directed to note a “Rule 41 dismissal proceeding” on the calendar
16
     for April 12, 2019. If plaintiff fails to notify the Court and opposing parties of his current
17
     address by that date, the Court will dismiss the action without prejudice for failure to prosecute
18
     under Local Civil Rule 41(b)(2).
19
                   DATED this 5th day of February, 2019.
20

21

22                                              A
                                                Robert S. Lasnik
23                                              United States District Judge
24

25

26

     ORDER TO SHOW CAUSE - 1
